DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to the QPIDS field on 12/10/2021.  Claims 21-40, of which claims 21 and 39 are independent, were pending in this application and are considered below.

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.

 	Prosecution on the merits of this application is reopened on claim 21-38 considered unpatentable for the reasons indicated below.

Information Disclosure Statement
 	The references cited on the information disclosure statement (IDS) submitted on 12/10/2021 have been considered and made of record by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness 
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

The foregoing obviousness inquiry requires an expansive and flexible approach, not a rigid approach demanding express teachings, suggestions and motivations to combine prior art teachings. KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395, 97 (US 2007). The rationale supporting a conclusion of obviousness should be made explicit for review, but the rationale does not require precise teachings directed to the specific subject matter of the claim. Id. at 1396. A rejection can rely on inferences and creative steps that a person of ordinary skill in the art would employ. Id. Obviousness rejections are not limited to showing the obviousness of solutions to the problems Applicant was trying to solve. Id. at 1397. Rather, one can show obviousness of a claim by establishing the obviousness of any solution to any known problem in the field of endeavor and addressed by a patent application's subject matter. Id. Moreover, one of ordinary skill in the art is not an automaton, but is possessed of ordinary creativity. Id. One of ordinary skill could find alternative uses for prior art elements beyond the elements' primary  A combination of prior art teachings does not require absolute predictability. Eli Lilly and Co. v. Zenith Goldline Pharmaceuticals Inc., 81 USPQ2d 1324, 1329 (Fed. Cir. 2006). All that is required is a reasonable expectation of success. Id. 

	Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. US 7,277,678 B2 to Rozenblit et al. (see QPIDS field on12/10/2021) 

Regarding claim 21, Rozenblit et al. disclose a driver circuitry (Figs 1-2: power control element 200) for driving an [[electromechanical]] load (Fig. 2 power amplifier 160) with a drive output signal (Fig 2: output of driver 242 via connection 170) based on a reference signal (Fig. 2: reference voltage power control from DAC via connection 144) , the drive output signal inducing a first electrical quantity at the [[electromechanical]] load (Fig. 2: via connection 170; lines 29-35 of col. 5: A portion of the amplified transmit power on connection 162 is supplied via connection 170 to power control element 200. Power control element 200 forms a closed power control loop and supplies an information signal on connection 172 instructing the power amplifier 160 as to the correct power level to which the signal on connection 158 should be amplifier), the driver circuitry comprising: 
a function block configured, based on said first electrical quantity, to digitally (Fig. 2: via connection 246; lines 64-67 of col. 6: The comparator 244 compares (i.e., combines) the signal level on connection 222 with the signal level on connection 248 and provides a signal on connection 246 that represents the gain of the power amplifier 160) indicative of a second electrical quantity (Fig. 2: via connection 232; lines 32-38 of col. 7: The comparator 230 implementations are compares the level of the signal on connection 228 with the level of the power amplifier gain signal on connection 246 and provide s an error signal representing the difference on connection 232. The error signal on connection 232 represents the difference between the gain of the power amplifier 160 and the desired output level supplied on connection 144) which would be induced at a target output impedance of the driver circuitry due to said first electrical quantity (lines 54-57 of col. 7: The driver 242 provides an amplified drive level of the signal on connection 240 via connection 172 to the control input of the power amplifier 160); and 

a driver (Fig. 2: driver 242) configured to generate the drive output signal based on the reference signal and the adjustment signal (see Fig. 2, extracted below – emphasis added) to cause the drive output signal to behave as if an output impedance of the driver circuitry has been adjusted to comprise the target output impedance (lines 36-38 of col. 7: The error signal on connection 232 represents the difference between the gain of the power amplifier 160 and the desired output level supplied on connection 144; lines 54-57 col. 7: The driver 242 provides an amplified drive level of the signal on connection 240 via connection 172 to the control input of the power amplifier 160 – the amplified signal is directly proportional to the output impedance of the driver), 
wherein the first electrical quantity is a current and the second electrical quantity is a voltage, or vice versa (lines 2-4 of col. 7: The signals on connections 222 and 248, supplied by the log detectors 220 and 224, respectively, may be current or voltage signals; see Fig. 2, extracted below – emphasis added).

    PNG
    media_image1.png
    488
    781
    media_image1.png
    Greyscale

Rozenblit et al. disclose as stated above except for expressly teaching that the load is an alectromechanical load. However, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use teaching of Rozenblit et al. to reach at the claimed invention, because an electrical load, including but not limited to the claimed electromechanical load, would need power to consume, therefore it needs to receive the voltage and draw the current from a supplying circuit, such as driver circuitry disclosed by Rozenblit et al.    

Allowable Subject Matter
 	Claims 22-38 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Claim 39 is allowed. 

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts made of record, including Rozenblit et al.  fail to teach or suggest or make obvious in combination, the arrangement that “the function block is configured, based on the monitor signal, to control a difference between the digital control signal and the digital reference signal so that the analogue drive signal when driving the linear resonant actuator has a target behavior in which the analogue drive signal behaves, relative to an expected analogue drive signal expected to be generated with the digital control signal being the digital reference signal, as if the output impedance of the driver circuitry has been adjusted to comprise a target output impedance”, as recited in claim 39.


Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via 

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Nader Bolourchi/
Primary Examiner, Art Unit 2631